Per Curiam,
The testator appointed five executors of his will and had an agreement with one of them — the Fidelity Trust Company — as to the compensation it should receive for its services. On this appeal the question is as to the commissions to which the other four are entitled on the corpus of the estate, amounting to $2,503,099.95. They are to be allowed “just and reasonable compensation” for their services : Sinnott’s Est., 224 Pa. 333. They asked credit in their account for commissions at the rate of three and one-half per cent on the principal of the estate, and, in sustaining an exception filed by the appellant to this item, the learned judge below, in his adjudication of the account, reduced the commissions to two and one-half per cent, saying: “We have given the matter careful consideration, and have reached the conclusion that the four executors, under all the circumstances, will be reasonably compensated within the meaning of the law if they receive two and one-half per centum on the corpus of the estate. This, with the compensation of the Fidelity Trust Company, the *305other executor under the special contract, will make the per centum of the executors four per cent.” Exception to this was filed by the appellees, and the court, in sustaining it, awarded them the three and one-half per cent commission which had been denied them on the adjudication of their account. We are satisfied that the conclusion reached by the auditing judge in his adjudication was the correct one, and no good or substantial reason is to be found in the opinion of the court sustaining appellees’ exception for disturbing the original finding. The decree allowing the appellees three and one-half per cent on the principal of the estate is reversed, and it is now ordered and decreed that they be allowed two and one-half per cent thereon, found in the adjudication to be reasonable compensation to them, the costs on this appeal to be paid by the estate.